[Cite as State v. Long, 2022-Ohio-3212.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                     PICKAWAY COUNTY


STATE OF OHIO,                             :      Case No. 20CA9

        Plaintiff-Appellee,                :

        v.                                 :      DECISION AND
                                                  JUDGMENT ENTRY
KEJUAN J. LONG,                            :

     Defendant-Appellant.       :     RELEASED 9/13/2022
______________________________________________________________________
                            APPEARANCES:

Mark J. Miller, Columbus, Ohio, for appellant.

Judy C. Wolford, Pickaway County Prosecutor, Heather MJ Carter, Assistant Pickaway
County Prosecutor, Circleville, Ohio, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}     This case comes before this Court from the judgment entered by the

Supreme Court of Ohio on April 27, 2022, remanding this case for this Court to consider

whether the challenged provisions of the Reagan Tokes Law are constitutional.

        {¶2}     Kejuan J. Long appealed his convictions for having weapons while under

disability, possession of cocaine with a forfeiture specification, and aggravated trafficking

in drugs with a forfeiture specification. In his direct appeal, Long challenged his sentence

on the ground that the Reagan Tokes Law was unconstitutional. We overruled this

assignment of error because we held that the question of the constitutionality of the

Reagan Tokes Law was not ripe for review. However, The Supreme Court of Ohio

reversed this Court’s decision on the issue of ripeness and remanded to this Court with
Pickaway App. No. 20CA9                                                                    2


instructions to issue a ruling on the constitutionality of the Reagan Tokes Law. In re Cases

Held for the Decision in State v. Maddox, __Ohio St.3d__, 2022-Ohio-1352, __N.E.3d__.

                               I. PROCEDURAL HISTORY

       {¶3}   The Pickaway County grand jury indicted Long on nine counts, including

one count of having weapons while under disability in violation of R.C. 2923.13(A)(3), a

third-degree felony; one count of improperly handling firearms in a motor vehicle in

violation of R.C. 2923.16(B), a fourth-degree felony; one count of trafficking in cocaine

with a forfeiture specification in violation of R.C. 2925.03(A)(2)/(C)(4)(d), a second-degree

felony; one count of possession of cocaine with a forfeiture specification in violation of

R.C. 2925.11(A)/(C)((4)(c), a third-degree felony; one count of aggravated trafficking in

drugs with a forfeiture specification in violation of R.C. 2925.03(A)(2)/(C)(1)(c), a second-

degree felony; one count of aggravated possession of drugs with a forfeiture specification

in violation of R.C. 2925.11(A)(/(C)(1)(b) a third-degree felony; one count of endangering

children in violation of R.C. 2919.22(A), a third-degree felony; one count of trafficking in

cocaine in violation of R.C. 2925.03(A)(2)/(C)(4)(f), a first-degree felony; and one count

of possession of cocaine in violation of R.C. 2925.11(A)/(C)(4)(e), a first-degree felony.

Long initially pleaded not guilty. Long and the state entered into a plea agreement under

which Long pleaded guilty to three of the charges: having weapons while under disability,

a third-degree felony; possession of cocaine with forfeiture specification, a third-degree

felony; and aggravated trafficking in drugs with specification, a second-degree felony. In

exchange, the state agreed to dismiss the remaining six counts. The trial court accepted

Long’s guilty plea and sentenced him to a 12-month prison term for having weapons while

under disability, a 24-month prison term for possession of cocaine, and a mandatory
Pickaway App. No. 20CA9                                                                   3


minimum six-year prison term up to a maximum nine-year prison term for aggravated

trafficking in drugs, all to be served concurrently.

                              II. ASSIGNMENTS OF ERROR

       {¶4}   Long assigned the following errors for our review:

       I. As amended by the Reagan Tokes Act, the Ohio Revised Code’s
       sentences for first and second degree qualifying felonies violates the
       Constitutions of the United States and the State of Ohio, and constitutes
       plain error.

       II. The trial court failed to substantially comply with Ohio Criminal Rule 11
       in accepting Appellant’s guilty plea.

       III. Appellant’s sentence under The Reagan Tokes Act is contrary to law, in
       that the trial court failed to comply with the sentencing requirements
       contained in R.C. 2929.19(B)(2)(c).

       {¶5}   We addressed Long’s second and third assignments of error in State v.

Long, 4th Dist. Pickaway No. 20CA9, 2021-Ohio-2672. In addressing Long’s second

assignment of error concerning the trial court’s acceptance of his guilty plea, we found

that even if the trial court’s explanation of the maximum sentence did not comply fully with

Crim.R. 11(C)(2)(a), Long must show that he was prejudiced but he failed to do so. We

found nothing in the record indicating that Long would not have entered his plea had he

been given a more straightforward explanation of the indefinite sentencing scheme.

Because Long did not establish prejudice, we determined that he was not entitled to have

his guilty plea vacated for failure to comply with Crim.R. 11(C)(2)(a). We overruled his

second assignment or error. Long at ¶ 21-23. However, we sustained his third assignment

or error. We found that Long’s sentence was contrary to law because the trial court failed

to provide notice at the sentencing hearing of ODRC’s rebuttal of the presumption as

required by subpart (B)(2)(c). Long at ¶ 28-30. Thus we affirmed the trial court's judgment
Pickaway App. No. 20CA9                                                                      4


in part, vacated it in part, and remanded for further proceedings consistent with the

opinion.

       {¶6}   The Supreme Court of Ohio’s decision in State v. Long, supra, reviewed

and reversed only our decision on Long’s first assignment of error in which we found that

his challenge to the constitutionality of the Reagan Tokes Law was not ripe for review.

Thus, upon remand we review only Long’s first assignment of error.

                                 III. REAGAN TOKES LAW

       {¶7}   In his first assignment of error, Long contends that the Reagan Tokes Law

violates the separation of powers doctrine, due process and his right to a jury trial because

R.C. 2967.271(C)(1) allows ODRC to extend a prison sentence if it determines, among

other things, that the offender committed an unprosecuted violation of the law.

       {¶8}   For the reasons stated in State v. Bontrager, 2022-Ohio-1367, 188 N.E.3d

607, ¶ 34-49 (4th Dist.), we find the Reagan Tokes Law does not violate Long’s

constitutional rights to due process and trial by jury, and does not violate the constitutional

requirement of separations of powers. We note that the Reagan Tokes Law has been

found constitutional by the Second, Third, Fifth, Sixth, and Twelfth Districts and also by

the Eighth District sitting en banc. See, e.g., State v. Ferguson, 2nd Dist. Montgomery

No. 28644, 2020-Ohio-4153; State v. Hacker, 2020-Ohio-5048, 161 N.E.3d 112 (3d Dist.);

State v. Ratliff, 5th Dist. Guernsey No. 21CA16, 2022-Ohio-1372; State v. Maddox, 2022-

Ohio-1350, 188 N.E.3d 682 (6th Dist.); State v. Guyton, 12th Dist. Butler No. CA2019-12-

203, 2020-Ohio-3837; State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th Dist.).

       {¶9}   We overrule Long’s first assignment of error.

                                     IV. CONCLUSION
Pickaway App. No. 20CA9                                                                      5


       {¶10} We overrule Long’s first and second assignments of error and sustain his

third assignment of error. We affirm the trial court’s judgment in part, vacate it in part, and

remand for further proceedings consistent with this opinion.



                             JUDGMENT AFFIRMED IN PART AND VACATED IN PART.
                                                          CAUSE REMANDED.
Pickaway App. No. 20CA9                                                                   6



                                   JUDGMENT ENTRY

     It is ordered that the JUDGMENT IS AFFIRMED IN PART AND VACATED IN
PART. CAUSE REMANDED. Appellant shall pay the costs.

       The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Pickaway
County Court of Common Pleas to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON BAIL HAS
BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR THIS COURT, it is
temporarily continued for a period not to exceed 60 days upon the bail previously posted.
The purpose of a continued stay is to allow appellant to file with the Supreme Court of
Ohio an application for a stay during the pendency of proceedings in that court. If a stay
is continued by this entry, it will terminate at the earlier of the expiration of the 60-day
period, or the failure of the appellant to file a notice of appeal with the Supreme Court of
Ohio in the 45-day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of 60 days, the stay will terminate as of the date of such
dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Wilkin, J.: Concur in Judgment and Opinion.


                                          For the Court


                                          BY: ________________________
                                              Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing with
the clerk.